Title: To George Washington from William Heath, 15 January 1781
From: Heath, William
To: Washington, George


                        

                            
                            Dear General
                            Garrison West Point Janry 15th 1781
                        
                        The Detachment ordered to be made & held in readiness to march have been compleatly ready for this day or
                            two, & from the general representation of the Officers a very good temper is every where predominant among the
                            men there is but little said by them, but the Officers are of opinion, that they will chearfully obey any orders that are
                            given.
                        I mentioned in mine of the 13th that six companies of Colonel Putnams regiment, had the evening before, by the
                            report of a Sergeant to Lt Colonel Newhall refused to draw their provisions; upon an enquiry made of the Q. Master of
                            the Regiment, he asserts, that there was no refusal in his hearing, & that the men drew their provisions with as much
                            chearfullness as usual; from which it is to be supposed, that the Sergeant’s report to Lt Colonel Newhall was groundless, or
                            formed on the slight objections of some men, which are frequently made among themselves on all occasions.
                        That the Detachment may be in the most perfect readiness to march on the shortest notice, & to
                            prevent their diminishing their provisions, they are taken off duty both of guards & fatigue except at the point; This
                            stops the makeing the new road, & several other necessary peices of business—I therefore request Your Excellency’s
                            opinion, of the probability of the Detachments being called to march; that if the probability is against it, the men may be
                            put on duty as soon as may be thought convenient. I have the honor to be With the greatest respect Your Excellency’s
                            most Obedient Servant
                        
                            W. Heath
                        
                    